Title: From Benjamin Franklin to the Earl of Shelburne, 13 May 1782
From: Franklin, Benjamin
To: Shelburne, William Petty, Earl of


Passy, May 13. 1782
I did myself the honour of Writing to your Lordship a few days since by Mr Grenville’s Courier, acknowledging the Receipt of yours of the 28th past by Mr Oswald. I then hoped that Gentleman would have remain’d here some time; but his Affairs it seems recall him sooner than he imagin’d. I hope he will return again, as I esteem him more the more I am acquainted with him; and his Moderation, prudent Counsels, & sound Judgment, may contribute much, not only to the speedy Conclusion of a Peace, but to the framing such a Peace as may be firm and long-lasting.
With great Respect, I am, My Lord, Your Lordships most obedient and most humble Servant
B Franklin
Rt. honble. the Earl of Shelburne
  
Endorsed: Passy 13th May 1782 Benjn: Franklin Esqr. Rx. 22d by Mr. Oswald In Mr. Oswald’s 21 May 1782.
